PER CURIAM.
The opinion filed in this cause and appearing in 72 S.D. 567, 38 N.W.2d 130, inadvertently states that Lawrence County furnished but two stringers for use in the 1944 reconstruction of the bridge therein described. In truth, all of the new stringers used in the reconstruction of the bridge were furnished by Lawrence County. A petition for rehearing, which called this erroneous statement of fact to our attention, was granted and the case has been reargued and reconsidered. The court, by action of a majority of the judges, has determined to adhere to its original opinion.